MEMORANDUM**
Leticia Ayar-Ramirez petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s decision pursuant to the streamlining regulations at 8 C.F.R. § 3.1(a)(7). Ayar-Ramirez does not challenge the merits of the immigration judge’s decision, but merely asserts the streamlining regulation contravenes the Attorney General’s statutory authority and violates due process. Ayar-Ramirez’ arguments are directly foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.